Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 05/24.2022 is acknowledged.
Drawing objections in the Office action of 03/11/2022 are withdrawn.
Claim rejections under 35 U.S.C. in the Office action of 03/11/2022 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg (Cheng-Kang) on 05/27/2022.
The application has been amended as follows: 

1. (Currently Amended) A lock device, comprising: 
a housing with a front opening at an end; 
at least two rotating hooks disposed in the housing and being rotatable relative to the housing along a plane parallel to an X-Y plane having a X-axis and a Y-axis, each of the rotating hook comprising a front-end portion and a rear-end portion, the front-end portion at least partially protruding from the front opening, and the rear-end portion extending toward a direction opposite to the front-end portion; 
a driving device disposed in the housing and selectively moveable to change widths by which the front-end portions are opened respectively; and 
a lock body disposed in the housing, when the lock body is locked, the lock body restricting a movement of the driving device, 
wherein the driving device includes a driving portion being capable of moving along a Z- axis direction by different depths to be between the rear-end portions, respectively, wherein the width at the front-end portions of the rotating hooks is configured to change an amount which corresponds to the depth at which the driving portion is moved along the Z-axis direction, wherein, when the lock body is locked, the lock body is configured to restrict the movement of the driving portion along the Z-axis direction, the X axis, the Y axis, and the Z axis being orthogonal to each other.

8. (Currently Amended) The lock device according to claim [[2]] 1, wherein the driving device comprises: a driving member comprising a driving member bottom surface orienting toward the rotating hooks and having a plurality of driving portions, wherein the driving member capable of being rotated to cause one of the driving portions to correspond to a gap between the BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/779,981Docket No.: 5199-0257PUS2rear-end portions, and when the driving member is moved toward the rotating hook along the Z- axis direction, the corresponding driving portion is capable of extending into the gap between the rear-end portions to abut against the rear-end portions to cause the rear-end portions to be away from each other, thereby causing the front-end portions to be away from each other.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Lock device as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 7,302,816 (Lu) discloses a lock device (Figures 1-5) as claimed with at least two rotating hooks (78, 80) being rotatable along X-Y plane. Lu is silent about the driving portion of the driving device capable of moving along Z-axis direction, and the X-axis, Y-axis, and Z-axis being orthogonal to each other.   
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 2008-0258475 (Chung et al.) discloses a lock device as claimed with a housing, at least two rotating hooks (7A, 7B) being rotatable in X-Y plane, and a driving device 6. Chang is silent about a lock body, the driving portion of the driving device capable of moving along Z-axis direction, and the X-axis, Y-axis, and Z-axis being orthogonal to each other.   
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675